


110 HR 6021 IH: To prohibit the purchase or lease of housing acquired

U.S. House of Representatives
2008-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6021
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2008
			Mr. Foster introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To prohibit the purchase or lease of housing acquired
		  using Federal loan or grant funds appropriated for the purchase and
		  rehabilitation of foreclosed housing under the Neighborhood Stabilization Act
		  of 2008 by any individual convicted under Federal or State law of a
		  drug-dealing offense, a sex offense, or mortgage fraud.
	
	
		1.Residency
			 limitationsNo individual may
			 purchase or lease any housing, or any dwelling unit in any such housing,
			 acquired using Federal loan or grant funds Congress appropriates for the
			 purchase and rehabilitation of foreclosed housing under the Neighborhood
			 Stabilization Act of 2008 if such individual has been convicted under Federal
			 or State law of a felony drug-dealing offense within the 5-year period
			 preceding the date of the purchase or lease transaction, a sex offense, or
			 mortgage fraud.
		
